

115 HR 4390 IH: Hometown Heroes Relief Act of 2017
U.S. House of Representatives
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4390IN THE HOUSE OF REPRESENTATIVESNovember 14, 2017Mr. Gianforte (for himself and Mr. Duffy) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo reauthorize the rural emergency medical service training and equipment assistance program under
			 section 330J of the Public Health Service Act.
	
 1.Short titleThis Act may be cited as the Hometown Heroes Relief Act of 2017. 2.Reauthorization of rural emergency medical service training and equipment assistance programSection 330J of the Public Health Service Act (42 U.S.C. 254c–15) is amended by striking subsections (c) through (g) and inserting the following:
			
 (c)Use of fundsAn entity shall use amounts received under a grant made under subsection (a) of this section, either directly or through grants to emergency medical service squads that are located in, or that serve residents of, a nonmetropolitan statistical area, an area designated as a rural area by any law or regulation of a State, or a rural census tract of a metropolitan statistical area (as determined under the most recent Goldsmith Modification, originally published in a notice of availability of funds in the Federal Register on February 27, 1992, 57 Fed. Reg. 6725), to—
 (1)train emergency medical service personnel in emergency response, injury prevention, safety awareness, and other topics relevant to the delivery of emergency medical services;
 (2)fund specific training to meet Federal or State certification requirements; (3)develop new ways to educate emergency health care providers through the use of technology-enhanced educational methods (such as distance learning);
 (4)acquire emergency medical services equipment; and (5)acquire personal protective equipment for emergency medical services personnel as required by the Occupational Safety and Health Administration.
 (d)Emergency medical servicesIn this section, the term emergency medical services— (1)means resources used by a qualified public or private nonprofit entity, or by any other entity recognized as qualified by the State involved, to deliver medical care outside of a medical facility under emergency conditions that occur as a result of the condition of the patient; and
 (2)includes services delivered by an emergency medical services provider (either compensated or volunteer) or other provider recognized by the State involved that is licensed or certified by the State as an emergency medical technician or its equivalent (as determined by the State), a registered nurse, a physician assistant, or a physician that provides services similar to services provided by such an emergency medical services provider.
					(e)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to carry out this section $10,000,000 for each fiscal years 2018 through 2022.
 (2)Administrative costsThe Secretary may use not more than 10 percent of the amount appropriated under paragraph (1) for a fiscal year for the administrative expenses of carrying out this section..
		